Citation Nr: 1537956	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-31 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to death pension benefits.  

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Douglas I. Friedman, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to November 1976.  He died on July [redacted], 2009.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a claim to service connection for cause of the Veteran's death. 

The record in this matter consists solely of electronic claims files and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is warranted in this matter for six reasons.

First, it appears that certain correspondence of record from the RO was delivered to old addresses of the appellant and of her representative, Attorney Friedman.  Their most recent addresses are noted in the November 2013 VA Form 9 and the associated letter.  The AOJ should ensure that all relevant documentation is delivered to the most recent addresses of record.  Of note, the representative indicated in the VA Form 9 that, although he did not receive a copy of the SOC from the RO, he nevertheless was in receipt of the decision prior to submission of the substantive appeal.  

Second, a March 2010 statement from the appellant notes attachments that "should clearly show a nexus between the Veteran's primary cause of death (septic shock) and his service-connected disabilities."  No attachments are included with the statement, however.  The AOJ should attempt to ensure that the cited attachments are included in the record.  

Third, the record indicates that the Veteran received his end-of-life treatment at two hospitals.  The record contains a summary of his final treatment from the hospital in which he died, the Medical College of Georgia.  In the summary, a physician indicates that the Veteran was transferred to the Medical College of Georgia from another hospital.  However, no treatment records are included in the claims file from these two hospitals.  An effort should be made to include in the record any relevant treatment records pertaining to the Veteran's end-of-life treatment.  

Fourth, a new VA opinion addressing the appellant's claim should be included in the claims file.  

To establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2015).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2015).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.

The record now contains two VA opinions, dated in March 2010 and September 2013, which address the appellant's contentions.  The latter opinion was included in the claims file so that more recent evidence - to include a supportive medical opinion dated in November 2011 - could be assessed.  The September 2013 VA opinion does not use the correct evidentiary standard applicable in this matter however.  As such, another opinion should be obtained.  

Fifth, in the June 2010 notification letter to the appellant informing her of the June 2010 rating decision, the RO denied claims to death pension benefits and accrued benefits as well as the cause of death claim.  The appellant's representative filed a June 2011 notice of disagreement (NOD) with each of the issues.  Though the RO subsequently issued a SOC pertaining to the cause of death claim, a SOC was not issued pertaining to the claims to death pension benefits and to accrued benefits.  38 C.F.R. § 19.26.  As such, these claims must be remanded for issuance of a SOC, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Regarding the accrued benefits matter, it is noted that the Veteran submitted a claim for special monthly compensation due to the need for the need for the regular aid and attendance of another person or due to housebound status and also requested an increased rating for diabetes mellitus type II and peripheral neuropathy of the left lower extremity and service connection for hypertension in June 2009.

Sixth, the appellant requested a decision review officer hearing in the June 2011 notice of disagreement and in a November 2011 statement.  It does not appear that the hearing has been conducted or that the hearing request was withdrawn.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and ask her to complete VA Forms 21-4142 to authorize the release of treatment records to VA from the two hospitals that treated the Veteran in the weeks prior to his July 2009 death.  As indicated earlier, only one of the hospitals is named in the record (i.e., Medical College of Georgia).  

The electronic claims file should contain documentation of the attempts made to obtain the records. The appellant should also be informed if reasonable efforts to obtain are unsuccessful and should be given opportunity to submit the requested records.  38 C.F.R. § 3.159 (2015). 

2.  The AOJ should ensure that all relevant correspondence to the appellant and her representative, including the statement of the case, has been sent to their most recent addresses.  See the addresses noted in the November 2013 substantive appeal and accompanying letter.  

3.  The AOJ should request that the appellant submit the attachments referred to in the appellant's March 2010 statement and associate any evidence received with the electronic claims file.   

4.  After the above development has been completed, obtain a medical opinion to determine the nature and etiology of the disorder that resulted in the Veteran's July 2009 death.  The clinician should review the Veteran's medical history to include the medical evidence in the electronic claims file.  The clinician should comment on the following:

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the disorder(s) which caused, or contributed to cause, the Veteran's death began in or is related to active service, to include presumed herbicide exposure therein, and a May 1975 shrapnel wound to the leg? 

(b)  Is it at least as likely as not that a service-connected disability (e.g., posttraumatic stress disorder, diabetes mellitus type 2, neuropathy of the lower extremities, residuals of lacerations of the scar of the right tibia, and pseudofolliculitis of the chin and neck) contributed substantially or materially to death, combined to cause death, aided or lent assistance to the production of death? 

The examiner's attention is directed to the appellant's assertion that the service-connected diabetes resulted in debilitating effects that resulted in general impairment of health to the extent that it rendered him materially less capable of resisting the effects of other disease or injury which primarily caused death.  See VA Form 9 dated in November 2013; see also April 2011 statement of Dr. Goldstein (diabetes was at least in part responsible for the nephropathy which led to renal insufficiency followed by renal failure and then endstage renal failure requiring dialysis.  The dialysis required access in the form of an arteriovenous fistula which led to infection and development of sepsis.  The sepsis complicated the subdural hematoma and led to death).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
5.  After the requested opinion has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The report should be returned to the clinician if deficient in any manner.
 
6.  Schedule a hearing before a decision review officer.  See June and November 2011 statements.  

7.  After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the appellant should be provided with a Supplemental SOC, and afforded a reasonable period of time within which to respond thereto. 

8.  The issues regarding death pension benefits and accrued benefits should be reviewed.  If the benefits sought are not granted, the appellant and her representative should be furnished a SOC regarding these issues and advised of the appropriate time limits to perfect an appeal.  The issues should only be returned to the Board if an appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


